Filed 7/25/22 P. v. Clay CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079937

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN427468)

 AUSTIN ANDREW CLAY,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Harry Elias, Judge. (Retired Judge of San Diego Sup. Ct. assigned by the
Chief Justice pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.
         Austin Andrew Clay in pro. per.; and Shaghayegh Dinata-Hanson,
under appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Austin Andrew Clay entered into a plea agreement, under the terms of

which he pleaded guilty to false imprisonment by force (Pen. Code 1
§ 236/237, subd. (a)) and agreed to an immediate sentence of two years in


1        All further statutory references are to the Penal Code.
local prison. The remaining charges were dismissed, and Clay was sentenced
in accordance with the plea agreement.
      Clay filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Clay the opportunity to
file his own brief on appeal. Clay has responded with a one-page letter which
discusses matters outside the record. He refers to a woman somehow
involved in the case as a “Witch.” Whatever her role might have been in the
events in this case, it is not contained in the record of this appeal.
                           STATEMENT OF FACTS
      In his change of plea form, Clay states he unlawfully violated the
personal liberties of another by violence or menace.
                                  DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified one issue that was considered in evaluating the potential
merits of this appeal: Whether Clay’s custody credits were properly applied
to his sentence.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Clay on this appeal.




                                         2
                             DISPOSITION
     The judgment is affirmed.




                                           HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DO, J.




                                  3